 



EX-10.35
RELEASE AND WAIVER OF EMPLOYMENT AND
TERMINATION OF EMPLOYMENT CLAIMS
     This Release and Waiver of Employment and Termination of Employment Claims
(hereinafter the “Release”) is made and entered into by Martin K. Pepper
(hereinafter the “Employee”), in favor of American Commercial Barge Line LLC, a
Delaware limited liability company with a business address of 1701 East Market
Street, Jeffersonville, Indiana 47131 and all parent, related, affiliated and
subsidiary companies, and all their predecessors, successors, employees,
officers, directors, interest holders, representatives, assigns, agents,
insurers and employee benefit programs and the trustees, administrators,
fiduciaries and insurers of such benefit programs (collectively, the “Company”).
RECITALS
1. The Company has advised the Employee that the Employee’s active employment
with the Company ends on November 16, 2005.
2. Employee has certain information required by the Older Workers’ Benefit
Protection Act, including a list by job title and age of the employees eligible
for severance and employees who are being retained by Company. Employee has also
received a copy of the Company’s Policies and Procedures regarding severance.
3. Employee has reviewed this Release and these materials and desires to waive
certain claims or potential claims Employee may have against the Company and
certain other entities in order to receive benefits under the terms of the
Company’s Policies and Procedures.
4. The Company and the Employee desire to fully and finally settle all issues
and disputes between them, including but not limited to, the Company’s decision
to terminate Employee’s employment with the Company.
     NOW THEREFORE, in exchange for the good and valuable consideration provided
herein, the receipt and sufficiency of which is hereby acknowledged, Employee
and Company hereby agree as follows:
1. Conclusion of Employment
     (a) Employee’s active employment with the Company will end on November 16,
2005 (hereinafter the “Separation Date”). The Employee’s service as an officer
and/or a member of the Board of Managers or Board of Directors of any entity
affiliated with the Company will also end on November 16, 2005. The Employee
promises that within seven days after the Separation Date, the Employee returned
or will return to the Company all files, records, credit cards, keys, computers
or any other Company property which is in the Employee’s possession or control.
Release and Waiver of Employment and Termination of Employment Claims
Page 1 of 7

 



--------------------------------------------------------------------------------



 



     (b) The Employee covenants and agrees not to disparage the Company in any
manner and not to disclose any confidential information, trade secrets,
proprietary information or other business information which is not disseminated
publicly which the Employee learned while employed by the Company. The Employee
further covenants and agrees, for a period of eighteen (18) months not to
solicit any employees of the Company to cease their employment with the Company,
nor to offer a job to or hire any employee from the Company. The Employee
covenants and agrees not to solicit or help anyone to solicit any customers of
the Company to cease dealing with the Company. Additionally, the Employee
covenants and agrees not to interfere in or with any pending or contemplated
business transaction, arrangement, contract or other agreement with any vendor,
customer, business partner or associate of the Company and about which the
Employee had knowledge, whether direct or indirect, or responsibility while
employed.
     (c) Employee understands and acknowledges that this Release and the
corresponding severance benefits are being offered under the terms of a Letter
dated November 16, 2005, which offer remains open for 45 days as explained
herein.
2. Payments to Employee
     (a) The Company agrees to pay the Employee, because of the Employee’s
separation from employment, an amount equal to fifty-two (52) week(s) of
Employee’s current base salary (hereinafter “Severance Pay”). Such Severance Pay
shall issued in bi-monthly equal installments on the same dates as the Company’s
general, salaried payroll payments are made, once the Release has become
irrevocable as explained below.
     (b) As additional consideration, specifically for the release of age
discrimination claims potentially arising under the Age Discrimination in
Employment Act, Company will pay Employee an amount equal to one week of
Employee’s current base salary (this amount is referred to herein as “Additional
Consideration”). The Additional Consideration is in addition to Separation Pay
payable to Employee pursuant to Section 2(a) of this Release and any other
benefits being provided under the terms of this Release (Severance Pay and
Additional Consideration are sometimes referred to collectively as “Separation
Pay”). The Additional Consideration shall be remitted in the first installment
payment of Employee’s Separation Pay.
     (c) In consideration of the non-competition, no solicitation and
non-interference provisions contained herein, the Company also agrees to pay the
Employee a sum equal to the 100% of the 2005 Annual Incentive Plan bonus amount
which would have been payable to Employee in the first quarter 2006 (the “bonus
payment”). The bonus payment will be due and payable as and when approved by the
Compensation Committee of the Board of Directors of the Company in the first
quarter of 2006.
     (d) Payment of benefits conditioned on the signature of this Release by the
Employee will commence with the next regular payroll date after the date that
this Release becomes irrevocable under Section 5 of this Release.
Release and Waiver of Employment and Termination of Employment Claims
Page 2 of 7

 



--------------------------------------------------------------------------------



 



     (e) Employee understands and acknowledges that the Company will deduct from
Separation Pay withholding taxes and other deductions that the Company is
required by law to deduct from payments to employees.
     (f) Employee understands and acknowledges that the Severance Pay and other
consideration given by the Company to the Employee in exchange for this Release,
is more than the Company is required to pay under its normal policies and
procedures.
     (g) Employee further understands and acknowledges that the Additional
Consideration given by the Company in exchange for the release of age
discrimination claims potentially arising under the Age Discrimination in
Employment Act, is in addition to what the Company is required to pay under the
terms of its Policies and Procedures.
     (h) Employee further understands and acknowledges that the bonus payment
given by the Company in exchange for the non-competition, no solicitation and
non-interference provisions contained herein, is more than the Company is
required to pay under its normal policies and procedures and is in addition to
what the Company is required to pay under the terms of its Policies and
Procedures.
3. Benefits
     After the Separation Date, Employee may elect to continue to participate in
the Company’s group medical plan under the continuation coverage rules of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). During the first two
months after the Separation Date, if electing COBRA coverage, Employee will be
responsible for paying the standard employee portion of the monthly premium
payment, and the Company will pay its normal contribution for otherwise
similarly-situated current employees. Thereafter, Employee, if electing COBRA
coverage, will be responsible for paying the full monthly COBRA premium.
Employee will receive a written COBRA notice describing their rights under COBRA
to elect continuation coverage and the length of time that COBRA coverage will
be available (said notice is referred to herein as the “COBRA Notice”). Any
payments or premiums due by Employee shall be payable to the Company in
accordance with the payment terms set forth in the COBRA Notice.
4. Complete Release
     (a) In consideration of the payments and benefits received hereunder,
Employee agrees forever to release, discharge, and covenant not to sue the
Company, its past, present, or future parent companies (direct or indirect),
subsidiaries, and/or other affiliates, and any and all of their past and present
directors, officers, shareholders, interest holders, employees, attorneys, and
other agents and representatives, and any employee benefit plans in which the
Employee is or has been a participant by virtue of employment with the Company,
and the trustees, administrators, fiduciaries and insurers of such benefit plans
from any and all claims, debts, demands, accounts, judgments, rights, causes of
action, claims for equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character (including attorneys’
fees
Release and Waiver of Employment and Termination of Employment Claims
Page 3 of 7

 



--------------------------------------------------------------------------------



 



and costs), whether in law or equity, known or unknown, asserted or unasserted,
suspected or unsuspected, which Employee may currently have against such
entities. This release includes, without limitation, any and all claims arising
out of Employee’s employment with the Company or the termination thereof, the
design or administration of any employee benefit program, claims to severance or
similar benefits under any program, policy, or procedure of the Company other
than the payments recited in the Plan, and any and all other claims arising
under federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, and claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the National Labor Relations Act, the Railway Labor Act, and similar state
or local statutes, ordinances, and regulations. Notwithstanding the above, this
Release shall not be construed to extend to any claim for retirement benefits
under any pension, retirement, or retirement savings plan in which Employee is a
participant by virtue of Employee’s employment with the Company, or to benefit
claims under any employee welfare benefit plan based on events occurring after
Employee’s execution of this Release.
     (b) This release and waiver by the Employee is on behalf of the Employee,
Employee’s spouse (if any), child or children (if any), and heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns.
5. Release of Age Discrimination Claims; Encouragement to Consult with Attorney;
Period for Review.
     (a) Release of Age Discrimination Claims. Employee understands and agrees
that this document includes a release of claims arising under the Age
Discrimination in Employment Act and that Employee does not waive rights or
claims that may arise after the date the waiver is executed. Employee
understands and acknowledges that the Employee will have up to forty-five
(45) days to review and consider this Release. Employee further understands and
acknowledges that Employee may use as much or all of this 45-day period as
Employee wishes before signing, and that Employee has done so.
(i) Employee again understands and acknowledges that Employee is receiving
Additional Consideration from the Company in exchange for the release of age
discrimination claims potentially arising under the Age Discrimination in
Employment Act. Employee further understands and acknowledges that the
Additional Consideration given to Employee by the Company in exchange for the
release of age discrimination claims potentially arising under the Age
Discrimination in Employment Act is more than the Company is required to pay
under its normal policies and procedures and is in addition to what the Company
is required to pay under the terms of the Plan.
     (b) Encouragement to Consult with Attorney. Employee understands and
acknowledges that this is a legal document and that Employee is hereby advised
to consult with an attorney prior to executing the Release. By signing below,
Employee warrants that Employee
Release and Waiver of Employment and Termination of Employment Claims
Page 4 of 7

 



--------------------------------------------------------------------------------



 



has had the opportunity to consult with an attorney prior to any execution of
this Release, and to be fully and fairly advised by that legal counsel as to the
terms of the Release.
     (c) Period for Review. Employee understands that Employee has seven
(7) days after signing this Release to revoke it by notice in writing delivered
to AMERICAN COMMERCIAL BARGE LINE LLC; ATTN: Lisa L. Fleming, — Revocation of
Severance Release; 1701 Market Street, Jeffersonville, Indiana 47131-0610. This
Release shall be binding, effective, and enforceable upon the expiration of this
seven-day revocation period without such revocation being received, but not
before such time. Employee understands and agrees that benefit payments
contingent upon the execution of this Release will not be made prior to the
expiration of this seven-day revocation period. Payment of Separation Pay or
other monetary benefits conditioned on the execution of this Release will
commence with the next regular payroll date after the date of the expiration of
the seven-day revocation period.
6. No Future Lawsuits
     By signing this Release, Employee promises never to file or pursue a claim,
lawsuit or any other complaint or charge asserting any of the claims, lawsuits,
complaints or charges that are released in this Release.
7. Non-Admission of Liability.
     Employee understands and agrees that the Company’s willingness to make
payments and pay benefits to him or her under the Release is not an admission of
liability, or obligation to provide such consideration in the absence of
Employee signing this Release.
8. Non-Release of Future Claims
     This Release does not waive or release any rights or claims that Employee
may have under the Age Discrimination in Employment Act which may arise after
the later of the date Employee signs this Release, or the Separation Date.
9. Repayment of Benefits Based on Subsequent Assertion of Claim; Indemnification
for Costs Incurred by Company; No Limitation on Covenant Not to Sue
     (a) Repayment of Benefits Based on Subsequent Assertion of Claim. Employee
understands and agrees that Employee may not pursue any claim, lawsuit, or other
charge or complaint released by the literal terms of this Release. Employee
further understands and agrees that if Employee should breach this covenant not
to sue, and if a Court should, for any reason, find Employee’s release of
claims, as set forth in this Release, void, voidable, imperfect, or incomplete
in any respect, Employee may be liable for the repayment of some or all of the
Separation Pay and the value of any other benefits Employee received pursuant to
the terms of this Release. Statutes of limitations will run on all claims
without regard to Employee’s execution of this Release. In addition, if Employee
breaches his or her covenant not to sue, as set forth in Section 6, Employee
shall forfeit all right to future benefits, if any.
Release and Waiver of Employment and Termination of Employment Claims
Page 5 of 7

 



--------------------------------------------------------------------------------



 



     (b) Indemnification for Costs Incurred by Company. Employee acknowledges
and agrees that if Employee breaks his or her covenant not to sue or promise not
to assert claims against the Company in the future, by filing a claim, lawsuit
or other complaint against the Company or any other entity released under the
terms of this Release, and a Court finds Employee’s actions to be in breach of
the terms of this Release, the Employee will pay the Company’s costs and
reasonable attorneys’ fees in defending such claim, lawsuit, or other complaint.
     (c) No Limitation on Covenant Not to Sue. Nothing in this Section shall be
construed to limit Employee’s covenant not to sue or promise not to assert
claims, as set forth above.
10. Subsequent Reemployment With The Company Or Any Affiliated Company
     An eligible employee who accepts Separation Pay and who subsequently
applies for and/or accepts employment with the Company or any company affiliated
with the Company forfeits any remaining unpaid Separation Pay. If Employee has
been paid a number of Separation Pay weeks greater than the number of weeks of
actual unemployment, Employee shall be obligated to repay the difference to the
Company as a condition as a condition of reemployment with the Company or
affiliated company. To the extent the Company decides to waive this provision,
which it may or may not elect to do, in its sole discretion, this provision may
only be waived in writing duly signed by the Senior Vice President — Human
Resources of the Company or similarly designated officer.
11. Governing Law
     This Release shall be governed and construed in all respects in accordance
with the laws of the State of Indiana without regard to the conflict of laws
provisions contained therein.
12. Severability and Consequences of Invalid Terms
     Except as otherwise specified herein, if any portion of this Release is
found void or unenforceable for any reason by any Court, the Court should
enforce all portions of this Release to the maximum extent which would have been
enforceable in the original Release. If such portion cannot be modified to be
enforceable, the unenforceable portion will be severed from the remaining
portions of this Release, which shall otherwise remain in full force and effect
13. Entire Agreement
     This Release contains the entire agreement between Company and Employee
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and understandings in connection
therewith. The Company has made no promises to Employee other than those set
forth in this Release. It is not necessary that the Company sign this Release
for it to become binding upon the Company and the Employee. It shall be binding
on the Company when it becomes irrevocable pursuant to Section 5.
Release and Waiver of Employment and Termination of Employment Claims
Page 6 of 7

 



--------------------------------------------------------------------------------



 



     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.
     BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ THIS RELEASE; THAT I
UNDERSTAND IT; AND THAT I AM ENTERING INTO IT VOLUNTARILY.
     IN WITNESS WHEREOF, and intending to be legally bound hereby, Employee has
executed this Release after fully reading and understanding its terms.

     
 
  EMPLOYEE
 
   
 
  /s/ MARTIN K. PEPPER
 
   
 
  Signature
 
   
 
  Martin K. Pepper
 
   
 
  Printed Name
 
   
 
  Dated: 12-4-05
 
   

WITNESS:

  /s/ BROOKE J. EGAN

 
 
Checks and subsequent correspondence should be sent to:
 
[Address on file with the Company]

 
 


 
 
 
 

Please note that checks and subsequent correspondence may be sent via certified
mail, return receipt requested.
Release and Waiver of Employment and Termination of Employment Claims
Page 7 of 7

 